Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2018, 02/25/2019, 10/09/2019, and 10/29/2020 are being considered by the examiner.

Claim Objections
Claim 9 is objected to in accordance with CFR 1.75 (a).  The claim limitation of “sets of same-color narrow band light sources” is not disclosed in the specification or the drawings.  Although “groups of same-color narrow band light sources” are disclosed in the specification and the drawings, the limitation further in claim 9 reads “each of the sets being included in a different group” which discloses that a set is different from a group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 9, the claim limitation of “difference in number between sets of same-color narrow band light sources, each of the sets being included in a different group, is one or less” is determined to be indefinite because “sets of same-color narrow band light sources” is not disclosed in the specification.  Although “groups of same-color narrow band light sources” are disclosed in the specification and the drawing, the limitation further in claim 9 reads “each of the sets being included in a different group” and therefore discloses that a set is different from a group.  Since it is unclear what the difference between what a set and a group is in the context of this claim, it would not be possible for one of ordinary skill in the art to determine if the difference between them is one or less. Therefore it is unclear on what is included in the “sets of same-color narrow band light sources” and what the difference between what is included in a set and what is included in a group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 15, and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ikeda (JP 2012104387 A) (as stated on the IDS).
Regarding claim 1, Ikeda teaches (Fig. 1) an illuminating device intended for an endoscope comprising: narrow band light sources (21 a-h 22a-h 23a-h) including same-color narrow band light sources each configured to emit same- color narrow band light (fig 3), the same-color narrow band light sources being divided into groups (group 1 21a-h red LEDs, group 2 22a-h blue LEDs, group 3 23a-h green LEDs para 28) each including at least one narrow band light source (Figs. 2 and 3, paras 27 and 28); and a light source controller (13) configured to control the narrow band light sources, the light source controller including a same-color light source controller (14) configured to control the same-color narrow band light sources and perform light control of emitted light from the same- color narrow band light sources by increasing or decreasing, for each of the groups, an emitted-light quantity of the same-color narrow band light sources within a predetermined reference period, by a unit gradation in a predetermined order (paras 35-40 and Figs. 4, 6, 11, and 13).
Regarding claim 2, Ikeda teaches a same-color light source controller which performs the light control of the emitted light from the same- color narrow band light sources by increasing or decreasing, for each of the groups, light emission times of the same-color narrow band light sources within the predetermined reference period, by a unit gradation in a predetermined order (Fig 4).
Regarding claim 3, Ikeda teaches a same-color light source controller which controls the same-color narrow band light sources so that a difference in light emission time between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of light emission time (Fig. 4). 
Regarding claim 4, Ikeda teaches a same-color light source controller which causes the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease the number of pulses, performing the light control, and wherein the predetermined unit of light emission time is a single pulse light emission time as a light emission time for the one pulse (Fig 4).
Regarding claim 5, Ikeda teaches a same-color light source controller which causes the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease a pulse width, performing the light control, and wherein the predetermined unit of light emission time is a minimum pulse width gradation as a unit gradation for an increase or a decrease in the pulse width (para 39).
Regarding claim 9, Ikeda teaches a difference in number between sets of same-color narrow band light sources, each of the sets being included in a different group, is one or less.  The groups in Fig. 3 are Group 1: 21a-h, Group 2: 22a-h, and Groups 3: 23a-h. All groups have 8 laser diodes so the difference between groups is less than one.
Regarding claim 10, Ikeda teaches same-color narrow band light sources included in the same group, and the same-color light source controller controls the 
Regarding claim 15, Ikeda teaches the same-color narrow band light comprising narrow band lights included in a same color range for three color ranges including a blue range, a green range, and a red range (Para. 28).
Regarding claim 16, Ikeda teaches an endoscope comprising: the illuminating device according to claim 1; and an imaging section configured to acquire an optical image of an observation object illuminated by the illuminating device (para 12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Fulghum (WO 0042910).
Regarding claim 6, Ikeda teaches all of the elements of claim 1.  Ikeda also teaches a same-color light source controller (14) performs the light control of the emitted light from the same- color narrow band light sources by increasing or decreasing, for each of the groups, of the same-color narrow band light sources within the reference period, by a unit gradation in a predetermined order (paras 35-40).  Ikeda does not teach a peak light quantity.
However, Fulghum teaches same-color light source controller (combination of 370, 376, and 378) performs the light control of the emitted light from the same- color narrow band light sources (364) by increasing or decreasing, for each of the groups, a peak light quantity of the same-color narrow band light sources within the reference period (pg. 14 lines 10–23).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the controller disclosed by Fulghum with the controller disclosed by Ikeda. This combination would have a control that One would be motivated to make this combination to insure that the analysis is not attempted with too little illumination to provide a reliable measurement (pg. 16 lines 1-5).
Regarding claim 7, Fulghum teaches same-color light source controller that controls the same-color narrow band light sources so that a difference in peak light quantity between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of peak light (pg. 14 lines 20-23).
Regarding claim 8, Fulghum teaches a controller that controls the light source based on the difference between the light source and a predetermined unit of peak light quantity as disclosed earlier.  The combination of Ikeda and Fulghum would result in the predetermined unit of peak light quantity disclosed earlier being a minimum light quantity gradation as a unit gradation for an increase or a decrease in a peak light quantity.
Regarding claim 17, Fulghum teaches predetermined reference period is an imaging frame period of the imaging section (pg. 12 lines 16-29).  
Regarding claim 19, Fulghum teaches the same-color narrow band light used for illumination of specific light observation in which a specific substance is emphasized and observed by illuminating illumination light in a specific wavelength range is narrow band light included in a wavelength range necessary for the specific light observation (pg. 2 lines 16-25).
Regarding claim 20, Fulghum teaches the narrowband light being used for illumination of - fluorescent observation that irradiates a specific substance with excitation light to observe fluorescent light emitted from the specific substance is narrow band light included in an excitation wavelength band of the specific substance (pg. 2 lines 16-25).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Regarding claim 11, Ikeda teaches a same-color light source controller causing the same-color narrow band light sources to emit at least one pulse within the predetermined reference period (Fig 4 para. 48).  Although not explicitly disclosed Ikeda also teaches same-color narrow band light sources are substantially equal in peak light .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Betesh et. al. (WO 2007074446).
Regarding claim 12, Ikeda teaches all of the elements in claim 1.  Ikeda does not teach that the controller disclosed earlier performs control by synchronizing the timings of the light sources in the same group.
However, Betesh et. al. teaches same-color narrow band light sources are included in a same group (Fig. 1), and the same-color light source controller performs control by synchronizing emission timings of the same-color narrow band light sources included in the same group. This is taught by the electrical elements being connected in series.  When electrical elements are connected in series, when one element receives power, all of the elements receive power, thus turning all the laser diodes and synchronizing the timings of the light sources connected in series.  One of ordinary skill in the art before the effective filing date of the invention would have modified Ikeda to have the groups of light sources be connected in series as disclosed by Betesh et. al.  One would have been motivated to make this modification because activation of several sets of light source may require to be synchronized in order to maintain the 
Regarding claim 13, Betesh et. al. teaches a same-color light source controller (Fig. 1 item 16) which performs control by supplying driving currents to the same-color narrow band light sources (Fig. 1 item 12), and the same-color narrow band light sources included in the same group are connected in series (Fig. 1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Cogger (US 20120307512).
Regarding claim 14, Ikeda teaches all of the elements of claim 1.  Ikeda does not teach a light combiner configured to combine the same-color narrow band light emitted from the same- color narrow band light sources, wherein the light combined by the light combiner is emitted as illumination light.
However, Cogger teaches an illuminating device (Fig. 2) which has a light combiner (212) which combines multiple EMR (electromagnetic radiation) beams (220 (1-6)) into one light beam (232) (para. 36).  
One of ordinary skill in the art, before the effective filing date of the invention, would have modified Ikeda by adding a light combiner to combine the laser light sources.  One would have been motivated to have made this modification because the combination would add the ability to provide illumination (optical, ultraviolet, infrared, etc.) that is high-intensity, adjustable in intensity, high-quality, speckle-free, color-tunable, and/or color-accurate (para. 20).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Fulghum as applied to claims 6-8, 17, 19, and 20 above, and further in view of Miyazaki (US 4926257).  
Regarding claim 18, Ikeda as modified teaches all of the elements in claims 1, 16, and 17 as disclosed earlier.  Fulghum teaches the imaging section (Fig. 3) includes at least one kind of color filters (318 pg. 11 line 28 – pg. 12 line 3), wherein the light comprises rays of light in the narrowband range (pg. 10 lines 19-21) included in a wavelength range equal to or higher than a predetermined transmittance in each of the color filters.  Although not explicitly disclosed, it is common in the art to have a predetermined transmittance for each of the colors as knowing the transmittance value is important to see the effects of the light.  Ikeda as modified does not teach that the color filter is on a front face of a light receiver.
However, Miyazaki teaches an electronic endoscope with a light receiver (17 solid-state image sensor) which has a color filter on a front face of it (col 3 lines 34-40).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ikeda as modified by adding a color filter with a light receiver on it to the processor.  One would be motivated to make this modification to have a resolution higher than that of the fiberscope, facilitating storing, or regenerating of images, easy expansion of image, and easy processing of comparing to images (Col 1 lines 14-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795